— In a proceeding pursuant to CPLR article 75 to stay arbitration under the terms of the uninsured motorist endorsement of a policy of insurance, petitioner appeals from a judgment of the Supreme Court, Queens County, dated June 6, 1979, which, upon an agreed statement of facts, (1) granted the cross motion for summary judgment of respondent Government Employees Insurance Company (GEICO), (2) dismissed the petition, and (3) directed the petitioner to proceed to arbitration. Judgment affirmed, with one bill of $50 costs and disbursements payable to respondent GEICO. In our view, the text of the statement of financial security contained in respondent GEICO’s notice of cancellation strictly complied with the statutory mandate set forth in subdivision 1 of section 313 of the Vehicle and Traffic Law (cf. Judiciary Law, § 756). As this was the only issue submitted to Special Term for determination, the judgment should be affirmed. Hopkins, J. P., Damiani, Gulotta and O’Connor, JJ., concur.